Citation Nr: 0621009	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-03 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) in the newly 
calculated amount of $3,840, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
February 1969.  She died on March [redacted], 1995.  The appellant is 
her surviving spouse (widower).

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which determined the appellant had exhibited bad faith in his 
dealings with VA and, consequently, denied his claim for 
waiver of recovery of an overpayment of DIC benefits in the 
originally calculated amount of $5,191.00.

In August 2003, the Board determined the appellant had not 
acted in bad faith in regard to the events that led to 
creation of the overpayment in question, and thus, that 
waiver of the overpayment was not precluded by law.  It was 
further noted, however, there was an unresolved issue as to 
whether the originally calculated amount of the overpayment 
- $5,191, was properly created.  There also remained the 
issue of whether waiver of recovery was appropriate under the 
circumstances.  So the Board remanded the case to the RO to 
consider these additional issues.

On remand, the Committee determined the correct amount of the 
overpayment created was $3,840, but that waiver of recovery 
of this indebtedness was not warranted.  So the Committee 
returned the case to the Board for further appellate 
consideration.

As discussed in more detail below, the Board has concluded 
that proper calculation of the amount of the overpayment 
created should be further revised -- to $798, 
and additionally, that recovery of this even lesser amount 
would not be against the principles of equity and good 
conscience.


FINDINGS OF FACT

1.	The RO originally calculated the amount of the overpayment 
to the appellant of DIC benefits as $5,191.  But following 
the Board's August 2003 remand of the appellant's claim for 
waiver of recovery of this indebtedness, the RO reduced the 
amount to be repaid to $3,840 because a portion of DIC 
benefits distributed had been reserved for the appellant's 
dependent child, notwithstanding that the appellant had 
remarried in November 1996.

2.	The record indicates the appellant was eligible for 
improved DIC benefits at the time of the July 1995 award of 
benefits, although this was not actually awarded, since the 
veteran during her lifetime was in receipt of compensation 
for a 
service-connected disability rated totally disabling for a 
continuous period of at least eight years preceding her 
death, and also during which she and the appellant were 
married.   

3.	The amount warranted for improved DIC benefits for the 
time period that the appellant was eligible for DIC, from 
March 1995 until October 1996, consisted of an additional 
monthly payment of $169.

4.	Weighing all relevant circumstances in accordance with 
VA's equitable discretion, including those events that led to 
creation of the indebtedness and the likelihood of undue 
economic hardship, waiver of recovery of overpayment is not 
warranted.




CONCLUSIONS OF LAW

1.	The correct calculation of the amount of the overpayment 
at issue is $798.  38 U.S.C.A. §§ 1311, 5302 (West 2002); 38 
C.F.R. §§ 1.962 (2005).

2.	Recovery of the $798 overpayment in DIC benefits to the 
appellant would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107(b), 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000, and this law 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The U.S. Court of Appeals for Veterans Claims (Court), 
however, has determined that the VCAA does not apply to 
claims for waiver of recovery of indebtedness.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See, too, Lueras v. 
Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 
53, which involves application for waiver of overpayment, is 
not a claim for benefits in the first instance, and thus not 
a matter for which the notice requirements under section 
5103(a) are applicable).  Hence, it was not absolutely 
necessary under the applicable law that VA undertake specific 
action informing the appellant of the duty to notify and 
assist, and its significance to the development of his claim.



This notwithstanding, the Board sees the RO has taken several 
measures to ensure a complete record and give the appellant 
an opportunity to present all relevant evidence and 
information on his behalf.  This included sending him letters 
in March and July 1997 informing him of the opportunity to 
seek waiver of recovery of the indebtedness at issue, and 
moreover, to contest the amount of the overpayment itself.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  
See also 38 C.F.R. § 1.911(c).  And in May 2004, as directed 
in the Board's remand, the RO sent him additional letters 
requesting that he provide further financial status 
information to assist in reviewing his waiver request, 
including tax and income information for the time period 
under consideration.  So despite the inapplicability of the 
VCAA, he has still had substantial opportunity to present 
relevant evidence.  Hence, his claim now may be fairly 
considered on its merits.

Governing Laws, Regulations and Analysis

A.	Calculation of the Amount of Overpayment

Prior to considering whether the circumstances of this case 
are such that waiver of recovery of the overpayment is 
warranted, the Board will address the preliminary issue of 
whether the RO has correctly calculated the amount of the 
indebtedness.  The payment of compensation benefits to the 
appellant that created the overpayment currently at issue 
originated from the RO's award of DIC benefits, as indicated 
through its correspondence sent to him in July 1995.  The 
award of DIC benefits to the appellant became effective 
following an RO rating decision earlier that month, which had 
granted service connection for the cause of the veteran's 
death effective from March 1, 1995, the month she passed.  
The July 1995 notification from the RO as to DIC benefits 
explained that the amount of benefits awarded included an 
additional amount because the appellant had as a dependent a 
minor child, the payment of which was scheduled to continue 
up until that individual attained the age of 18.

Subsequently, in March 1997, the RO determined that an 
overpayment of DIC benefits had been created due to the 
failure of the appellant to provide timely notice of his 
November 1996 remarriage (the factual circumstances of which 
are discussed in more detail below with regard to the issue 
of waiver of recovery), which would have led to cessation of 
DIC payments.  And further, the RO determined he was indebted 
for $5,191.  A subsequent letter explained that the amount of 
overpayment was based on the sum of the five monthly payments 
between the date of his remarriage in November 1996 (November 
1, 1996 was considered for administrative purposes the 
effective date of the cessation of benefits, although the 
actual date of remarriage was November 16th), and March 1997 
when the RO first learned of the change in marital status.  
This consisted of one payment of $1,015 for November 1996 and 
four subsequent monthly payments of $1,044, for a grand total 
of $5,191.

The appellant then responded to the notification of creation 
of the overpayment by requesting waiver of indebtedness.  He 
also contested the amount of the overpayment the RO had 
listed, stating that in calculating this figure the RO had 
not taken into consideration that even in light of his 
remarriage, at least a portion of the monthly payments of DIC 
benefits awarded during the above timeframe should have 
continued to have been distributed on the behalf of his 
dependent child.  See Schaper, 1 Vet. App. at 434.  The Board 
reviewed the appellant's claim in August 2003 and, upon 
finding that the appellant had not acted in bad faith 
concerning the events leading to creation of the debt, noted 
that he had raised the threshold preliminary issue of the 
amount of indebtedness.  So the Board remanded the case for 
the Committee to readjudicate the waiver of recovery issue, 
including whether the overpayment itself was properly 
created.  On remand, the Committee reduced the amount of the 
overpayment to $3,840 since, as alleged, a portion of the 
distributions of DIC benefits had been set aside for payment 
to the appellant's dependent child.  And the appellant was 
entitled to these payments for his dependent child 
irrespective of his remarriage.  But the Committee continued 
to deny the waiver request, even for this lesser amount.
The Board, however, finds the amount of the indebtedness is 
actually even less than determined by the Committee on 
remand.  Under 38 U.S.C.A. § 1311, which prescribes the 
monthly rates for DIC benefits, the standard rate of DIC 
benefits shall also be increased by a predetermined amount in 
cases in which the veteran at the time of his or her death 
was in receipt of or was entitled to receive (but for receipt 
of retired or retirement pay), compensation for a service-
connected disability rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
See 38 U.S.C.A. § 1311(a)(2).  In determining the period of a 
veteran's disability for purposes of that provision, only 
periods in which the veteran was married to the surviving 
spouse are to be considered.  These enhanced benefits are 
referred to as "improved" DIC benefits.  Here, the RO's 
initial award of DIC to the appellant should have included 
compensation at the improved rate, and because this was not 
actually awarded, the amount of the current calculation of 
the debt should be offset accordingly.

The record reflects that in a previous October 1981 rating 
decision during the veteran's lifetime, the RO increased the 
disability rating for her service-connected multiple 
sclerosis (MS) from 60 to 100 percent, effective as of August 
18, 1981.  A copy of a marriage certificate from that time 
period shows her and the appellant were married in October 
1979.  So the criteria for improved DIC benefits under 
38 U.S.C.A. § 1311(a)(2) were clearly met at the time of the 
July 1995 award of compensation.  The prescribed rates of DIC 
compensation while the appellant was in receipt of the 
benefits awarded, in accordance with Veterans' Compensation 
Rates Amendments of 1993, Public Law 103-140, §5, 1072 Stat. 
1486 (Nov. 11, 1993), included the additional monthly payment 
of $169 for DIC benefits under section 1311(a)(2).  This, in 
turn, means the appellant was legally entitled to receipt of 
DIC at the rates prescribed under section 1311 for a total of 
18 months, from April 1995 to October 1996.  This does not 
include the initial month of eligibility in March 1995, when 
he instead received as the surviving spouse the payment of 
the amount of monthly compensation which would have been 
payable to the veteran had death not occurred, as set forth 
under 38 C.F.R. § 3.20(b).  So an additional amount of $3,042 
in improved benefits was warranted (i.e., 18 months x $169).  
And as a result, the Board has offset the calculation of the 
overpayment to the appellant by this amount - further 
reducing the indebtedness at issue to a relatively mere $798.

B.	Waiver of Recovery of Overpayment

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived provided there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and it is also determined that recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  
38 U.S.C.A. § 5302(a)-(c) (West 2002); 38 C.F.R. § 1.963 
(2005).  The standard of "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, and 
should consist of an outcome that is fair to both the obligor 
and the Federal Government.

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran (i.e., whether withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended); (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit 
(including whether reliance on benefits results in 
relinquishment of a valuable right, or incurrence of a legal 
obligation).  38 C.F.R. § 1.965(a) (2005).  See also Narron 
v. West, 13 Vet. App. 223, 228 (1999), citing Ridings v. 
Brown, 6 Vet. App. 544 (1994) (VA must address all relevant 
factors in determining whether to exercise its equitable 
discretion in a waiver of indebtedness claim).

As the Board previously found upon consideration of this case 
in August 2003, the circumstances which led to the creation 
of the overpayment to the appellant did not involve any 
instance of fraud, misrepresentation or bad faith on the 
appellant's part.  Thus, the claim for waiver of overpayment 
will be resolved entirely on the basis of whether recovery 
would be appropriate as a matter of equity and good 
conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

The relevant background and procedural history prior to the 
formation of an overpayment of DIC benefits, and the 
appellant's ensuing claim for waiver of overpayment, pertains 
to the creation of a discrepancy between the amount of 
compensation to which the appellant was legally entitled, and 
that which he was actually paid, for a five-month period 
after his remarriage in November 1996.  The RO's July 1995 
letter that initially notified him of the award of DIC, 
and requested that he inform the agency of any substantial 
change in his income status or other eligibility criteria, 
including marital status.  Subsequently, a March 1997 RO 
report of contact reflects that per a telephone conversation, 
the appellant explained that he had remarried as of November 
16, 1996, and further stated that he had mailed a copy of the 
marriage certificate to the RO also during November 1996.  
That same month the RO informed him of the termination of his 
benefits, because of his remarriage, and that an overpayment 
resultantly had been created due to the delay in 
notification.

In his June 1997 statement sent to the RO, the appellant 
requested a waiver of the indebtedness.  He explained that he 
had sent a copy of the marriage certificate from his 
remarriage in the first week of December 1996.  He further 
stated that in January 1997 he had noticed that he was still 
receiving direct deposits of DIC payments in his checking 
account, and that when he continued to receive monthly 
payments he finally contacted the RO by telephone.  According 
to him, he and his family had accumulated a substantial 
amount of credit card debt over the past few years which he 
stated that he had been unaware of until recently because his 
former spouse had kept the financial records for the 
household, and he was now in the process of paying off that 
debt.  He also provided a completed Financial Status Report 
(FSR, VA Form 20-5655) indicating he was employed with the U. 
S. Post Office and his current spouse was employed as a cook 
with a private company.  They had a combined monthly net 
income (not including taxes, Social Security payments, and 
other payroll deductions) of approximately $3,530.  Their 
total monthly expenses, including mortgage payments, food, 
other living expenses, and payments on installment contracts 
and other debts, was $3,512.  The appellant and his spouse 
owned three cars.  The FSR further listed the combined value 
of their total assets as $120,000.  Also shown were several 
outstanding loan arrangements and credit card debts amounting 
to approximately $76,500.

In its September 1997 decision, the Committee on Waivers at 
the Newark RO issued the determination that the appellant had 
previously acted in bad faith by having failed to report his 
remarriage in a timely manner, and that consequently waiver 
of recovery of overpayment was precluded by law.  The 
Committee further indicated that, in any event, because of 
the degree of fault in failing to timely notify VA and the 
unjust enrichment that would result if the waiver of 
indebtedness were approved, the waiver sought was also 
against equity and good conscience.

Through his correspondence in November 1997, the appellant 
enclosed a copy of his marriage certificate from November 
1996, which he explained that he had forwarded to the RO by 
certified mail without undue delay.  He also enclosed a copy 
of a receipt for certified mail dated December 4, 1996, which 
listed the RO as the destination address, but which did not 
include a return receipt or other proof of confirmation of 
delivery.  Also, in his May 1999 VA Form 9 (Substantive 
Appeal to the Board), the appellant again stated that he had 
a substantial amount of other debt due to credit card payment 
obligations.  He stated that only recently the amount of this 
debt was over $240,000, and that through refinancing and 
other means he had been able to reduce this amount to 
$130,000.  Additionally, in response to one of the 
justifications for continuing the denial of waiver set forth 
in the RO's January 1999 statement of case (SOC), that he 
accepted and negotiated VA checks that he was not entitled to 
receive, he contended that he had been under the impression 
that since he had notified the RO of his remarriage, this was 
money due to him.

Following the Board's remand of his claim for waiver of 
overpayment in August 2003, in accordance with the 
development action specified, the RO sent the appellant a May 
2004 letter requesting that he complete and return another 
FSR, and that he provide a copy of his tax returns for 1996 
and 1997 and any other financial information pertaining to 
his expenses and income (and also informing him of the 
reduction in the calculation of the overpayment at that time 
to $3,840).  He did not return the enclosed FSR form or any 
other additional evidence supporting his claim, and the RO 
issued a supplemental SOC (SSOC) in February 2006 continuing 
the denial of his waiver of overpayment claim.

When adjudicating the question of waiver of recovery of 
overpayment of VA benefits, the standard of equity and good 
conscience will apply, and this involves application of the 
specific factors set forth under 38 C.F.R. § 1.965(a) that 
pertain  to the exercise of equitable discretion on waiver of 
indebtedness claims.  Also, as stated, the amount of the 
overpayment that is at issue following recalculation of the 
debt is now only $798.

The first relevant factor that must be considered is the 
extent of fault of the debtor.  Here, the record shows the 
appellant remarried on November 16, 1996, and that he 
informed the RO of this event in May 1997 by way of a 
telephone conversation.  The initial letter notifying him of 
the award of DIC in July 1995 had explained that it was 
necessary that he immediately notify the RO of any change in 
marital status.  This was in accordance with the provisions 
on eligibility reporting requirements under 38 C.F.R. § 
3.256, requiring that an individual in receipt of DIC (or 
pension benefits) promptly notify VA of any change affecting 
entitlement, including marital status.  The appellant has 
explained that he met this obligation in that he previously 
forwarded a copy of his marriage certificate to the RO no 
later than the first week of December 1996, and has provided 
a certified mail receipt to establish that the document was 
timely mailed to the RO.  The actual copy of the receipt 
does not include a signature of receipt or other proof of 
delivery, unfortunately, and does not provide conclusive 
evidence of delivery.  Also, under the presumption of 
regulatory of administrative actions on the part of the 
government, the documentation which he says he sent to the RO 
would be reasonably expected to have been received and duly 
associated with the claims file, in the absence of specific 
evidence to the contrary.  See, e.g., Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  Thus, there is no means by which 
to confirm that any earlier notification than in March 1997 
of the appellant's November 1996 remarriage was actually 
provided.

In any event, even assuming that written notification was 
provided within 
1-2 weeks after the appellant's remarriage, as he alleges, 
there is also the consideration that when he noticed the 
continuation of DIC payments to his account, he informed the 
RO of this fact belatedly.  While to his credit he did 
eventually notify the RO of continued payments by telephone 
conversation a few months later, a substantial additional 
portion of benefits had already been paid for which he knew, 
or should have known, was an overpayment under the applicable 
regulations.  Hence, under the circumstances there is at 
minimum some degree of accountability which should be 
ascribed to him for the events that led to the creation of 
the overpayment.

Provided there is any involvement of VA in the development of 
an overpayment that would render VA partially or primarily 
responsible for the obligation incurred, the next factor in 
evaluation of a waiver of indebtedness claim is balancing the 
relative fault of the debtor versus that attributable to VA.  
But since there is no indication that VA had any role in the 
creation of the debt, consideration of this criterion is not 
required.  Notwithstanding that the appellant has alleged 
that he timely sent notification of his November 1996 
remarriage to the RO, and that this record was subsequently 
misplaced, there is no apparent objective basis upon which to 
substantiate that such documentation was sent.  Thus, 
balancing of the respective faults of him and VA is not 
warranted.

Regarding whether there would be undue hardship due to 
collection of the debt incurred, the third criterion, the 
extent of the financial information obtained does not tend to 
show that substantial economic hardship would result from 
recovery.  The FSR received from the appellant in June 1997 
establishes that his household received a monthly net income 
that slightly exceeded monthly expenses.  He listed a total 
of approximately $75,000 in debt to various credit card 
companies.  There is no indication, however, this required 
any additional monthly expenditures beyond that already noted 
- including the $2,297 for "payments on installment 
contracts and debts" factored in above in determining 
monthly expenses.  In May 1999, he stated that the actual 
amount of debt was about $100,000, and no further information 
was provided on associated monthly expenditures.  Moreover, 
after the RO contacted him in May 2004 requesting more recent 
income status data (with an enclosed FSR) and tax returns, he 
did not respond with any new information and has not since 
offered additional evidence as to his financial status.  So 
there is no basis to ascertain his current financial status, 
and for that matter, no indication as to inability to repay 
indebtedness based on that information already of record.  
The amount of the overpayment at $798 based upon the most 
recent recalculation also represents a relatively limited sum 
for repayment, in particular given the extent of his income 
and available assets.  Accordingly, there is no significant 
concern for undue economic hardship in this case.

Another relevant consideration is whether recovery of the 
indebtedness in this instance would not defeat the purpose of 
the award of DIC benefits to the appellant.  The financial 
status information he has provided and other evidence of 
record indicates that since the November 16, 1996 marriage 
there is sufficient income from all individuals in his 
household to meet their monthly expenses.  Notwithstanding 
also the specific financial circumstances of the appellant, 
because of the addition of another person to the household 
through the 1996 remarriage there is one more individual who 
is able to contribute to household expenses.

Per the fifth criterion in the application of VA's equitable 
discretion to waive recovery of indebtedness, there is no 
substantial likelihood that the appellant would be unjustly 
enriched from retaining the $798 amount of overpayment.  
These are nonetheless compensation benefits for which there 
was no established legal basis for receipt at the time of 
payment.  Furthermore, there is no indication that he has 
changed positions in detrimental reliance upon the 
expectation of receipt of the overpayment, such as through 
any particular purchase, incurrence of further obligation or 
change in employment status.  

For these reasons, the Board concludes that recovery of the 
overpayment to the appellant in the newly calculated amount 
of $798 is not precluded in the interests of equity and good 
conscience.  Since the preponderance of the evidence is 
against the claim on appeal, including pertaining to the 
determinative equitable factors discussed above, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The correct calculation of the amount of the overpayment of 
DIC benefits is $798.

The request for waiver of recovery of the overpayment in this 
further reduced amount is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


